Quillian, Judge.
The evidence in this workmen’s compensation case would have authorized an award granting or denying compensation. However, the board having denied compensation and there being some evidence to support this finding the judgment of the superior court affirming the award can not be reversed. Rivers v. Travelers Ins. *511Co., 93 Ga. App. 779 (92 SE2d 818).
Argued March 4, 1974
Decided March 15, 1974
Rehearing denied March 29, 1974.
Harris, Watkins, Taylor & Davis, Joseph H. Chambless, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Williston C. White, for appellees.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.